                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 EASTERN DIVISION
                                  No. 4:15-CV-98-BO


PATRICKP. STAUDNER,                            )
                                               )
                               Plaintiff,      )
                                               )
v.                                             )                       ORDER
                                               )
ROBINSON AVIATION, INC.,                       )
PROFESSIONAL AIR TRAFFIC                       )
CONTROLLERS ORGANIZATION,                      )
                                               )
                               Defendants.     )



       This cause comes before the Court on defendant Robinson Aviation's second motion for

summary judgment, which defendant Professional Air Traffic Controllers Organization supports.

Plaintiff has responded in opposition to the second motion for summary judgment, Robinson

Aviation has replied, and a hearing on the matter was held before the undersigned on July 30,

2019, at Raleigh, North Carolina. 1

                                            DISCUSSION

       The Court presumes a familiarity with the factual background and procedural posture of

this case. Robinson Aviation seeks entry of summary judgment in its favor as a matter of law, and

argues that, in light of the Fourth Circuit's opinion that the collective bargaining agreement at issue

did not require plaintiff to exhaust his contractual remedies, Professional Air Traffic Controllers

Organization (PATCO) owed plaintiff no duty of fair representation. Absent a duty owed to




1
 Robinson Aviation's motion to strike plaintiffs response to PATCO's memorandum in support
of Robinson Aviation's second motion for summary judgment is denied. See Local Civil Rule 1.1.
plaintiff by PATCO, plaintiffs hybrid § 301 claim, Robinson Aviation argues, fails.     See

Thompson v. Aluminum Co. ofAm., 276 F.3d 651, 656 (4th Cir. 2002).

       The Court does not read the Fourth Circuit's opinion to require the conclusion that

defendants suggest. Accordingly, the second motion for summary judgment [DE 116] is DENIED.

The motion to strike [DE 126] is also DENIED. This matter remains for jury trial to commence

August 12, 2019, at Elizabeth City, North Carolina.




SO ORDERED, this     .;J {day of   -:r~2019.




                                               2
